DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 06/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 7 – 10, 13 – 15, 17, 20, 40 and 48-49 of U.S. Patent No. 11,401,051. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the present claims can be mapped to a claim or a claim limitation of US. Patent No. 11,401,051. 
See the table below:




Claim (or claim limitation of Present Application)
Corresponding limitation of US Patent 11,401,051 for mapping
Claim 1:
An aircraft inspection system configured to inspect one or more components of an aircraft before a flight, the aircraft inspection system comprising: an inspection robot configured to inspect the one or more components of the aircraft, wherein the inspection robot comprises: a conveying sub-system configured to move the inspection robot to different locations; and a sensing sub-system configured to determine balance of the aircraft.
 
Claim 1
An aircraft inspection system that is configured to inspect one or more components of an aircraft before a flight, the aircraft inspection system comprising: an inspection robot that is configured to inspect the one or more components of the aircraft, wherein the inspection robot comprises: a conveying sub-system that is configured to move the inspection robot to different locations; wherein the sensing sub-system is configured to determine balance of the aircraft;
Claim 2
wherein the sensing sub-system is one or both of on or within the inspection robot.



Claim 1
wherein the sensing sub-system, which is one or both of on or within the inspection robot,

Claim 3
wherein the sensing sub-system includes one or more sensors that are configured to sense one or more characteristics of the one or more components during an inspection, and record the one or more characteristics as inspection data.

Claim 1
a sensing sub-system that is one or both of on or within the inspection robot, the sensing sub-system including one or more sensors that are configured to sense one or more characteristics of the one or more components during an inspection, wherein the sensing sub-system, which is one or both of on or within the inspection robot, is configured to record the one or more characteristics as inspection data,
Claim 4

Claim 9

Claim 5

Claim 10
Claim 6

Claim 2
Claim 7
The aircraft inspection system of claim 1, further comprising a sample collector that is configured to collect samples from the one or more components of the aircraft, wherein the sample collector is in fluid communication with one or more sensors of the sensing sub-system.

Claim 1
a sample collector that is configured to collect samples from the one or more components of the aircraft, wherein the sample collector is in fluid communication with the one or more sensors of the sensing sub-system of the inspection robot.
Claim 8
The aircraft inspection system of claim 7, wherein the sample collector comprises a collection container in fluid communication with the one or more sensors.
Claim 3
The aircraft inspection system of claim 1, wherein the sample collector comprises a collection container in fluid communication with the one or more sensors.
Claim 9
Claim 4

Claim 10
Claim 6

Claim 11
Claim 7

Claim 12
Claim 8

Claim 13
Claim 13

Claim 14 

Claim 14
Claim 15

Claim 15
Claim 16

Claim 17
Claim 17
Claim 48

Claim 18
Claim 49

Claim 19
An aircraft inspection method that is configured to inspect one or more components of an aircraft before a flight, the aircraft inspection method comprising: using an inspection robot to inspect the one or more components of the aircraft, wherein the using the inspection robot comprises: moving the inspection robot to different locations with a conveying sub- system; and sensing one or more characteristics of the one or more components during an inspection with one or more sensors of a sensing sub-system that is one of on or within the inspection robot, wherein the sensing comprises determining one or both of balance of the aircraft or alignment of a landing gear of the aircraft.

Claim 20
An aircraft inspection method that is configured to inspect one or more components of an aircraft before a flight, the aircraft inspection method comprising: using an inspection robot to inspect the one or more components of the aircraft, wherein the using the inspection robot comprises: moving the inspection robot to different locations with a conveying sub-system; sensing one or more characteristics of the one or more components during an inspection with one or more sensors of a sensing sub-system that is one of on or within the inspection robot, wherein the sensing comprises determining one or both of balance of the aircraft or alignment of a landing gear of the aircraft;
Claim 20 
An aircraft inspection system that is configured to inspect one or more components of an aircraft before a flight, the aircraft inspection system comprising: an inspection robot configured to inspect the one or more component of the aircraft, wherein the inspection robot comprises: a conveying sub-system configured to move the inspection robot to different locations; and a sensing sub-system configured to determine one or both of balance of the aircraft or alignment of a plurality of landing gear of the aircraft.
Claim 40 
An aircraft inspection system that is configured to inspect one or more components of an aircraft before a flight, the aircraft inspection system comprising: an inspection robot that is configured to inspect the one or more component of the aircraft, wherein the inspection robot comprises: a conveying sub-system that is configured to move the inspection robot to different locations; a sensing sub-system that is one or both of on or within the inspection robot, the sensing sub-system including one or more sensors that are configured to sense one or more characteristics of the one or more components during an inspection, wherein the sensing sub-system, which is one or both of on or within the inspection robot, records the one or more characteristics as inspection data, wherein the sensing sub-system is configured to determine one or both of balance of the aircraft or alignment of a plurality of landing gear of the aircraft;




Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 4, 5, 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924).

Claim 1, Vian discloses an aircraft inspection system configured to inspect one or more components of an aircraft before a flight [see at least p0002]
the aircraft inspection system comprising: an inspection robot configured to inspect the one or more components of the aircraft, [see mobile robotic machine 600 and Fig 6]:
wherein the inspection robot comprises: a conveying sub-system configured to move the inspection robot to different locations; [a conveying sub-system 606 using power unit 628 transport the robot to a place where it can inspect components, see Fig 6, 0089 – 0093 -Mobile robotic machine 600 may be an example of one manner in which number of mobile robotic machines 322 in FIG. 3 may be implemented. Mobile robotic machine 600 may be autonomous and may perform operations without requiring continuous instructions from different sources. Mobility system 604 may include, for example, without limitation, propulsion system 614, steering system 616, braking system 618, and mobility components 620. In these examples, propulsion system 614 may propel or move mobile robotic machine 600 in response to commands from machine controller 622 in data processing system 610. Propulsion system 614 may maintain or increase the speed at which a mobile robotic machine moves in response to instructions received from machine controller 622 in data processing system 610. Propulsion system 614 may be an electrically controlled propulsion system. Propulsion system 614 may be, for example, an internal combustion engine, an internal combustion engine/electric hybrid system, an electric engine, or some other suitable propulsion system].
Vian does not specifically disclose and a sensing sub-system configured to determine balance of the aircraft.
However, Grubb discloses a method for balancing an aircraft is disclosed. The aircraft includes a fuselage and a wing assembly mounted thereon for movement of the fuselage relative to the wing assembly in a longitudinal direction that is parallel to a longitudinal axis of the fuselage between a fuselage maximum forward position and a fuselage maximum aft position;  longitudinal axis 20 passes through the fuselage 12 from the nose 14 to the tail 16, and a transverse axis 22 perpendicular to the longitudinal axis 20 extends from wing tip to wing tip. The aircraft 10 further includes a wing assembly 24 formed by a center wing 26 having a left wing 28 and a right wing 30 extending outward there from in the transverse direction, and a left boom 32 and a right boom 34 extending rearward and having a tail wing 36 mounted there between. The fuselage 12 may be mounted to the wing assembly 24 in a manner that allows the fuselage 12 to be moved forward and rearward parallel to the longitudinal axis 20. The position of the fuselage 12 may be used to balance the aircraft 10 and place the center of gravity of the aircraft 10 within the allowable range of distances from the center of lift created by the wing assembly 24 when a payload is added to or removed from the aircraft 10 that would shift the center of gravity to a position where the center of gravity of the aircraft 10 is too far forward of or too far aft of the center of lift [see at least p0005, p0024 and Fig 1].
	Therefore, it would have been obvious to modify Vian as modified, to include and a sensing sub-system configured to determine balance of the aircraft, providing stability, control, performance for safety and payload efficiencies. 
Claim 3, Vian as modified discloses the aircraft inspection system of claim 1, wherein the sensing sub-system includes one or more sensors that are configured to sense one or more characteristics of the one or more components during an inspection, and record the one or more characteristics as inspection data [see	fig 8 and para 111; Fig 7 and p 105 – 106 - sensor system 800 may be an example of one implementation of sensor system 352 in FIG. 3. Sensor system 800 may be located on a number of mobile robotic machines, such as number of mobile robotic machines 322 in FIG. 3. Sensor system 800 may detect parameters such as, for example, without limitation, visual information, temperature information, humidity information, radiation outside the visual spectrum, structural frequency response information, non-visible light source reflection, air pressure, fluid pressure, gaseous pressures, strain or amount of deflection in a component, and/or any other suitable parameter; On-board object data recorder database 712 may contain stored information transmitted from an on-board object data recorder, such as on-board object data recorder 336 on structure 302 in FIG. 3. Off-board data recorder database 714 may contain stored information transmitted from an off-board data recorder, such as off-board data recorder 324 in FIG. 3; Prior inspection data 716 may contain stored information transmitted from a number of mobile robotic machines and/or a number of sensor systems from past inspections of a structure. Prior inspection data 716 may include object identifiers to uniquely identify prior inspection data for a particular object]; 
Claim 4, Vian as modified discloses the aircraft inspection system of claim 3, further comprising: a central database that stores reference data of the aircraft; and a monitoring control unit in communication with the central database, wherein the monitoring control unit is configured to receive the inspection data from the sensing sub- system and compare the inspection data with the reference data to determine a status of the one or more components of the aircraft  [see at least Fig 3, central database (336) that stores reference data of the aircraft and p 0050 –a number of internal mobile robotic machines 330 may detect inconsistency and transmit information 338 over wireless communications system 320 to on-board data recorder 336 for storage, using communications unit 340 on structure 302; see at least fig 3, p0065 - interpreting Vian as modified has the monitoring control unit (318) in communication with the central database (336) (which includes 336) and the computer system 318 thru the data recorder 324); inspection system 308 may be an autonomous inspection system that may reconfigure itself to perform inspection of different types of structures;  p 0065 - computer system 318 also may monitor the health of various components in maintenance and inspection system 308. For example, computer system 318 may monitor health 354 for number of mobile robotic machines 322. The level and/or amount of power in number of power sources 326 also may be monitored by computer system 318] and [see p0158 - an autonomous inspection system, such as maintenance and inspection system 308 in FIG. 3, may confirm that results are satisfactory using messages received from mobile robotic machines and/or comparing messages received about inspection results with stored maintenance information, such as object reliability and maintainability database]. 


Claim 5, Vian as modified discloses aircraft inspection system of claim 4, wherein the central database and the monitoring control unit are within a central monitoring station that is remote from the inspection robot [see fig 3 and p0067 - Plurality of databases 345 may be located in a remote location from computer system 318 or may be integrated with computer system 318. Further, a particular mobile robotic machine within number of mobile robotic machines 322 may perform more than one task. As one task is completed in inspection of structure 302, a mobile robotic machine may receive a new program to perform another task needed to complete inspection of structure 302]. 

Claim 9, Vian as modified discloses the aircraft inspection system of claim 1, wherein the inspection robot further comprises a communication device configured to allow for wireless communication with one or more remote systems or devices. [see at least p0002, figs 3 and 6, and wireless comm 612].

Claim 10, Vian as modified discloses the aircraft inspection system of claim 1, wherein the inspection robot further comprises an inspection control unit operatively coupled to the conveying sub- system and the sensing sub-system, wherein the inspection control unit is configured to control operation of the conveying sub-system and the sensing sub-system  [a conveying sub-system 606 using power unit 628 transport the robot to a place where it can inspect components, see Fig 6, 0089 – 0093 -Mobile robotic machine 600 may be an example of one manner in which number of mobile robotic machines 322 in FIG. 3 may be implemented. Mobile robotic machine 600 may be autonomous and may perform operations without requiring continuous instructions from different sources. Mobility system 604 may include, for example, without limitation, propulsion system 614, steering system 616, braking system 618, and mobility components 620. In these examples, propulsion system 614 may propel or move mobile robotic machine 600 in response to commands from machine controller 622 in data processing system 610. Propulsion system 614 may maintain or increase the speed at which a mobile robotic machine moves in response to instructions received from machine controller 622 in data processing system 610. Propulsion system 614 may be an electrically controlled propulsion system. Propulsion system 614 may be, for example, an internal combustion engine, an internal combustion engine/electric hybrid system, an electric engine, or some other suitable propulsion system] Also see [see fig 3, 0056 - and the machine controller process 350 – (Ex uses this as the inspection control unit); machine controller process 350 executed on computer system 318 and/or other machines within number of mobile robotic machines 322. Machine controller process 350 may be capable of controlling or optimizing performance of maintenance operations 328 by number of mobile robotic machines 322; a new program in programs 348 may be sent to that robotic machine by machine controller process 350 to cause the robotic machine to perform a new task;  Multi-machine task planner 343 may then send tasks 344 to machine controller process 350, and machine controller process 350 may generate commands 342 for number of mobile robotic machines 322 to execute operations 328 to perform maintenance 347; mobile robotic machine 600 may include additional systems for inspection and maintenance not depicted here].

Claim 17, Vian discloses the aircraft inspection system of claim 1, but does not specifically disclose wherein the sensing sub-system is configured to detect distances between wing tips and ground to determine the balance.
	However, Grubb discloses a method for balancing an aircraft is disclosed. The aircraft includes a fuselage and a wing assembly mounted thereon for movement of the fuselage relative to the wing assembly in a longitudinal direction that is parallel to a longitudinal axis of the fuselage between a fuselage maximum forward position and a fuselage maximum aft position;  longitudinal axis 20 passes through the fuselage 12 from the nose 14 to the tail 16, and a transverse axis 22 perpendicular to the longitudinal axis 20 extends from wing tip to wing tip. The aircraft 10 further includes a wing assembly 24 formed by a center wing 26 having a left wing 28 and a right wing 30 extending outward there from in the transverse direction, and a left boom 32 and a right boom 34 extending rearward and having a tail wing 36 mounted there between. The fuselage 12 may be mounted to the wing assembly 24 in a manner that allows the fuselage 12 to be moved forward and rearward parallel to the longitudinal axis 20. The position of the fuselage 12 may be used to balance the aircraft 10 and place the center of gravity of the aircraft 10 within the allowable range of distances from the center of lift created by the wing assembly 24 when a payload is added to or removed from the aircraft 10 that would shift the center of gravity to a position where the center of gravity of the aircraft 10 is too far forward of or too far aft of the center of lift [see at least p0005, p0024 and Fig 1].
	Therefore, it would have been obvious to modify Vian as modified, to include wherein the sensing sub-system is configured to detect distances between wing tips and ground to determine the balance, providing stability, control, performance for safety and payload efficiencies. 







Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924) and Tan (US20190137995)
Claim 2, Vian as modified discloses the aircraft inspection system of claim 1, but does not specifically disclose wherein the sensing sub-system is one or both of on or within the inspection robot.
However, Tan discloses an asset inspection system includes a robot and a server. The server receives a request for data from the robot, wherein the requested data comprises an algorithm, locates the requested data in a database stored on the server, encrypts the requested data, and transmits the requested data to the robot. The robot is configured to collect inspection data corresponding to an asset based at least in part on the requested data and transmit the collected inspection data to the server.
The robot may include a user interface 102, by which a user may set up or adjust various settings of the robot 12. A network interface 104 enables communication with the remote server 16 via the cloud 18, or other devices (e.g., the docking station 20, a remote controller, a smart phone, a computing device, a tablet, etc.).Tan further discloses a sensing system 106 (on robot 12) may include one or more sensors 107 (e.g., tactile, chemical, ultrasound, temperature, laser, sonar, camera, a red, blue, green, depth (RGB-D) camera, etc.) configured to sense various qualities and collect data corresponding to the asset during inspections; The control system 114 may include one or more memory components 116 and one or more processors 118. A motion control system 120 may receive a signal from the one or more encoders 112 of the drive system 108 and output a control signal to the one or more motors 110 to control the movement of the robot 12. Similarly, a data collection control system 122 may control the operation of the sensing system 106 and receive data from the sensing system 106. A data processing and analysis system 124 may receive data collected by the sensing system 106 and process or analyze the collected data. In some embodiments, the data processing and analysis system 124 may completely process and analyze the data and decide as to the condition of the asset. In other embodiments, the data processing and analysis system 124 may perform pre-processing of the data or a partial processing and analysis of the data and then send the data to the remote server for the remainder of processing and analysis. In further embodiments, the robot may send raw data to the remote server [see at least fig 2 – below and p 0029 – 0034]. 


    PNG
    media_image1.png
    518
    803
    media_image1.png
    Greyscale


Therefore, it would have been obvious to modify Vian, to include wherein the sensing sub-system is one or both of on or within the inspection robot, providing inspection accuracy, safety and reliability in one unit. 


Claim(s) 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924) and Marlow (US 9505494).
Claim 6, Vian as modified discloses the aircraft inspection system of claim 1, but does not specifically disclose wherein the one or more sensors comprise one or more imaging devices, one or more optical sensors, one or more scanners, one or more luminescence sensors, and one or more hydrocarbon sensors.
However, Marlow discloses an enhanced unmanned aerial vehicle (UAV) for, inter alia, inspecting property damage. The computing device may determine that at least one vehicle involved in the vehicle collision committed a traffic violation from the traffic light timing information. The computing device may instruct the UAV to collect a plurality of different types of information at the location of the vehicle collision using the one or more onboard sensors of the UAV, wherein the plurality of different types of information collected by the UAV comprises optical image data, infrared image data, hyperspectral image data, LIDAR data, thermal sensor data, chemical sensor data, event data recorder data, and audio data [see Col 2, ll. 45 – 60].
The UAV 302 may be able to collect information on insured property using surveillance module 314. The surveillance module 314 may include camera 350, IR camera, 352, hyperspectral image sensor 354, chemical sensor 356, heat sensor 358, radar 360, and pressure sensor 360 amongst other sensors not shown in FIG. 3. Each of these sensors may be controlled by a remote operator to zoom in and zoom out on a particular target. For example, a remote operator may be able to control the camera 352 to capture a still images and/or a live video feed of the insured property once the UAV 302 reaches the insured property. The remote operator may manipulate where the camera 352 is focused on and zoom in and zoom out, pan right, left, up, or down to capture detailed images of the insured property. The UAV 302 may be able to autonomously capture images using camera 352 and other data measurements of the insured property using the other sensors of the surveillance module 314. 
The UAV 302 may capture thermal images using infrared (IR) camera 352. For example, when performing scene investigation of a vehicle, the UAV 302 may employ IR camera 352 to capture thermal images of the engine, the exhaust pipes, and other parts of the automobile to detect for abnormal thermal signatures in the vehicle. When collecting data, the UAV 302 may sense if there are people inside a damaged car or damaged real estate by taking thermal images of the insured property. For example, if the UAV 302 detects that there is a life threatening emergency in the house or vehicle that it is monitoring using its onboard sensors, the UAV 302 may detect whether there are people inside the vehicle or house by using thermal images. Thermal images can capture heat signatures inside a house or vehicle which can be resolved by the process 310 of UAV 302 to detect that a person is currently inside the house or vehicle. The UAV 302 may then issue a warning using communication module 312 to the person to evacuate the house or vehicle due to the emergency condition; chemical sensor 356 to detect the composition of gases in the surrounding near the insured vehicle to determine if there is a gas leak or whether there are toxic gases being released from the vehicle; UAV 302 may also detect, using chemical sensor 356, whether the real estate property is leaking Freon from air conditioners, whether there is a high level of carbon monoxide or other toxic gases in the real estate property [see fig 3, Col 16, ll. 21 – Col 17, 55]. 
Therefore, it would have been obvious to include wherein the one or more sensors comprise one or more imaging devices, one or more optical sensors, one or more scanners, one or more luminescence sensors, and one or more hydrocarbon sensors, as suggested and taught by Marlow, providing an inspection robot with improved environmental capabilities. 



Claim(s) 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924) and Purkayastha (US 20130231779).

Claim 11, Vian as modified discloses the aircraft inspection system of claim 1, further comprising a docking station, wherein the inspection robot is configured to be deployed from and return to the docking station.
However, Purkayastha discloses a mobile inspection robot. The robot 100 may autonomously return to the docking station 90 and establish communications with the data receiving station 94. When communications are established, the data collection payload may transmit the collected data to the central environmental monitoring system. While waiting for the next scheduled scan time, the robot 100 may recharge its power source 105 [see 0128 and fig 1D].
Therefore, it would have been obvious to modify Vian as modified to include comprising a docking station, wherein the inspection robot is configured to be deployed from and return to the docking station, as suggested and taught by Purkayastha providing the capability of performing self-charging upon return whenever the battery level reaches a low enough value.
Claim 12, Vian as modified discloses the aircraft inspection system of claim 11, wherein a power source of the inspection robot is configured to be recharged at the docking station.
However, Purkayastha discloses a mobile inspection robot. The robot 100 may autonomously return to the docking station 90 and establish communications with the data receiving station 94. When communications are established, the data collection payload may transmit the collected data to the central environmental monitoring system. While waiting for the next scheduled scan time, the robot 100 may recharge its power source 105 [see 0128 and fig 1D].
Therefore, it would have been obvious to modify Vian as modified to include wherein a power source of the inspection robot is configured to be recharged at the docking station, as suggested and taught by Purkayastha providing the capability of performing self-charging whenever the battery level reaches a low enough value.

Claim 15, Vian as modified discloses the aircraft inspection system of claim 1, wherein the inspection robot further comprises a navigation sub-system including one or more scanners, wherein the navigation sub-system is configured to navigate the inspection robot in relation to the aircraft and areas around the aircraft.
However, Purkayastha broadly discloses a mobile inspection robot that includes a robot body and a drive system supporting the robot body and configured to maneuver the robot over a work surface. The method includes identifying a navigation reference, such as a visual fiducial, and maneuvering relative to the navigation reference. The method may include identifying the electrical equipment using the navigation reference and executing an environmental scan on the identified electrical equipment. Additionally, the method may include a navigation reference and maneuvering with respect to the navigation reference to a scan location. The method may further include obtaining sensor data from the sensor system for at least one target at the scan location and optionally associating collected sensor data with at least one of the respective target or the scanning location. The method may include moving a scanner payload proximate each target before obtaining the sensor data [see abst, p 0012 – 0016]. 
Therefore, it would have been obvious to modify Vian as modified, to include wherein the inspection robot further comprises a navigation sub-system including one or more scanners, wherein the navigation sub-system is configured to navigate the inspection robot in relation to the aircraft and areas around the aircraft, as suggested and taught by Purkayastha, providing inspection accuracy and repeatability.  
Claim 16, Vian as modified discloses the aircraft inspection system of claim 15, wherein the one or more scanners are configured to detect locations of a plurality of landing gear of the aircraft, and wherein the navigation sub-system is configured to determine a location of the inspection robot in relation to the one or more components of the aircraft based on detected locations of the plurality of landing gear.
However, Purkayastha broadly discloses a mobile inspection robot that includes a robot body and a drive system supporting the robot body and configured to maneuver the robot; the robot 100 may include a sensor system 500 having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment (i.e., a local sensory perception) sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 532, contact sensors, camera(s) 118, 119, 162, 172 (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), laser scanner, ultrasound sensor 538, etc. Sensor data obtained from the sensor system 500 may be communicated to the OCU 400 for use by the user. For example, the OCU 400 may process and display the sensor data in one or more graphical representations [see p0082]. Additionally, Purkayastha discloses that it is capable of monitoring the entire environment and the robot 100 to react in one of several ways in a given situation due to a perceived local perception of its surroundings based on one or more sensor signals from a sensor system, this may include detecting locations of landing gear, as it is capable of sensory actions to avoid or detect obstacles. 
Therefore, it would have been obvious to modify Vian as modified, to include wherein the one or more scanners are configured to detect locations of a plurality of landing gear of the aircraft, and wherein the navigation sub-system is configured to determine a location of the inspection robot in relation to the one or more components of the aircraft based on detected locations of the plurality of landing gear, as suggested and taught by Purkayastha, providing a perception of the robot's environment accurately. 


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924) and Cherepinsky (US 20170139045).
Claim 13, Vian as modified discloses the aircraft inspection system of claim 1, but does not specifically disclose wherein the sensing sub-system is further configured to determine weight of the aircraft.
However, Cherepinsky discloses a system and method for determining weight on wheels for an aircraft with at least one landing gear; aircraft 100 includes the aircraft computer 202 that executes instructions for implementing weight-on-wheels (WOW) algorithm 204 in order to detect weight of aircraft 100 on each landing gear. The aircraft computer 202 receives raw sensor data that is related to one or more aircraft landing gears and wheels that are associated with sensors 206. In an embodiment, aircraft computer 202 receives Light Detection and Ranging (LIDAR) images from a LIDAR scanner associated with sensor 206 [see p0027].
Therefore, it would have been obvious to modify Vian as modified, to include wherein the sensing sub-system is configured to determine the weight of the aircraft, as suggested and taught by Cherepinsky, providing a remote sensing technology that is reliable for determining weight on wheels for an aircraft.


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924) and Goossen (US 20100193626).
Claim 14, Vian as disclosed the aircraft inspection system of claim 1, but does not specifically disclose wherein the sensing sub-system is configured to determine alignment of a landing gear.
	However, Goossen discloses a transforming unmanned aerial-to-ground vehicle assembly comprising: (a) an unmanned aerial vehicle integrated with an unmanned ground vehicle, (b) a power unit shared by the unmanned aerial vehicle and the unmanned ground vehicle, (c) vehicle controls shared by the unmanned aerial vehicle and the unmanned ground vehicle, (d) a disengagement mechanism to separate the unmanned ground vehicle from the unmanned aerial vehicle, (e) one or more manipulator arms located on either the unmanned aerial vehicle or the unmanned ground vehicle, and (f) landing gear [see at least p0007].
	Further disclosing, in one embodiment, the landing gear 35 comprises a plurality of substantially rigid legs, wherein the plurality of landing gear receptacles 155 are conically shaped to guide the landing gear 35 into proper alignment with a latching mechanism (not shown in FIG. 6). The landing platform 145 is substantially planar and preferably contains a guidance marker on its surface, such as an "X", that corresponds with the location of the landing gear receptacles 145 [see at least p0045 – 46]. 
Therefore, it would have been obvious to modify Vian as modified, to include wherein the sensing sub-system is configured to determine alignment of a landing gear, providing beneficial effects of rapid deployment of an unmanned ground vehicle through integration with an unmanned aerial vehicle.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Grubb (US 20180281924) and BILL (US 20170015151).
Claim 18, Vian discloses the aircraft inspection system of claim 1, but does not specifically disclose wherein the sensing sub-system is further configured to determine tire pressure of the landing gear.
However, Bill discloses a tire pressure sensor device (122) for a wheel (112) of an aircraft (102) including a pressure sensor (124) for measuring the internal pressure of a tire, a temperature sensor (126) for measuring a temperature local to the tire (116), a memory unit (131) local to the tire for storing data, and a control unit (128) local to the tire arranged to record in the memory unit (131) data of the readings taken at intervals of time. Measurements may be taken and recorded over time, both when the aircraft is on the ground and when the aircraft is in flight. Data may be uploaded to a portable handheld device (140) for analysis when maintaining the tires in their correctly inflated state.
Therefore, it would have been obvious to modify Vian as modified, to include wherein the sensing sub-system is configured to determine one or both of alignment and tire pressure of a landing gear, as suggested and taught by Bill, providing an easier more reliable way to determine the tire pressure of the landing gear which is critical because of high pressures and extreme temperatures at which aircraft tires operate.  

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 20100235037) in view of Tan (US20190137995) and Grubb (US 20180281924).
Claims 19 and 20, Vian discloses an aircraft inspection method and aircraft inspection system that is configured to inspect one or more components of an aircraft before a flight, the aircraft inspection method comprising [see at least p0002];
the aircraft inspection system comprising: an inspection robot configured to inspect the one or more components of the aircraft [see mobile robotic machine 600 and Fig 6];
wherein the inspection robot comprises: a conveying sub-system configured to move the inspection robot to different locations; [a conveying sub-system 606 using power unit 628 transport the robot to a place where it can inspect components, see Fig 6, 0089 – 0093 -Mobile robotic machine 600 may be an example of one manner in which number of mobile robotic machines 322 in FIG. 3 may be implemented. Mobile robotic machine 600 may be autonomous and may perform operations without requiring continuous instructions from different sources. Mobility system 604 may include, for example, without limitation, propulsion system 614, steering system 616, braking system 618, and mobility components 620. In these examples, propulsion system 614 may propel or move mobile robotic machine 600 in response to commands from machine controller 622 in data processing system 610. Propulsion system 614 may maintain or increase the speed at which a mobile robotic machine moves in response to instructions received from machine controller 622 in data processing system 610. Propulsion system 614 may be an electrically controlled propulsion system. Propulsion system 614 may be, for example, an internal combustion engine, an internal combustion engine/electric hybrid system, an electric engine, or some other suitable propulsion system].

Vian does not specifically disclose and sensing one or more characteristics of the one or more components during an inspection with one or more sensors of a sensing sub-system that is one of on or within the inspection robot, wherein the sensing comprises determining one or both of balance of the aircraft or alignment of a landing gear of the aircraft.
However, Tan discloses an asset inspection system includes a robot and a server. The server receives a request for data from the robot, wherein the requested data comprises an algorithm, locates the requested data in a database stored on the server, encrypts the requested data, and transmits the requested data to the robot. The robot is configured to collect inspection data corresponding to an asset based at least in part on the requested data and transmit the collected inspection data to the server.
The robot may include a user interface 102, by which a user may set up or adjust various settings of the robot 12. A network interface 104 enables communication with the remote server 16 via the cloud 18, or other devices (e.g., the docking station 20, a remote controller, a smart phone, a computing device, a tablet, etc.).Tan further discloses a sensing system 106 (on robot 12) may include one or more sensors 107 (e.g., tactile, chemical, ultrasound, temperature, laser, sonar, camera, a red, blue, green, depth (RGB-D) camera, etc.) configured to sense various qualities and collect data corresponding to the asset during inspections;  The control system 114 may include one or more memory components 116 and one or more processors 118. A motion control system 120 may receive a signal from the one or more encoders 112 of the drive system 108 and output a control signal to the one or more motors 110 to control the movement of the robot 12. Similarly, a data collection control system 122 may control the operation of the sensing system 106 and receive data from the sensing system 106. A data processing and analysis system 124 may receive data collected by the sensing system 106 and process or analyze the collected data. In some embodiments, the data processing and analysis system 124 may completely process and analyze the data and decide as to the condition of the asset. In other embodiments, the data processing and analysis system 124 may perform pre-processing of the data or a partial processing and analysis of the data and then send the data to the remote server for the remainder of processing and analysis. In further embodiments, the robot may send raw data to the remote server [see at least fig 2 – below and p 0029 – 0034]. 
However, Grubb discloses a method for balancing an aircraft is disclosed. The aircraft includes a fuselage and a wing assembly mounted thereon for movement of the fuselage relative to the wing assembly in a longitudinal direction that is parallel to a longitudinal axis of the fuselage between a fuselage maximum forward position and a fuselage maximum aft position; longitudinal axis 20 passes through the fuselage 12 from the nose 14 to the tail 16, and a transverse axis 22 perpendicular to the longitudinal axis 20 extends from wing tip to wing tip. The aircraft 10 further includes a wing assembly 24 formed by a center wing 26 having a left wing 28 and a right wing 30 extending outward there from in the transverse direction, and a left boom 32 and a right boom 34 extending rearward and having a tail wing 36 mounted there between. The fuselage 12 may be mounted to the wing assembly 24 in a manner that allows the fuselage 12 to be moved forward and rearward parallel to the longitudinal axis 20. The position of the fuselage 12 may be used to balance the aircraft 10 and place the center of gravity of the aircraft 10 within the allowable range of distances from the center of lift created by the wing assembly 24 when a payload is added to or removed from the aircraft 10 that would shift the center of gravity to a position where the center of gravity of the aircraft 10 is too far forward of or too far aft of the center of lift [see at least p0005, p0024 and Fig 1].
	Therefore, it would have been obvious to modify Vian as modified, to include and a sensing sub-system configured to determine balance of the aircraft, providing stability, control, performance for safety and payload efficiencies. 


    PNG
    media_image1.png
    518
    803
    media_image1.png
    Greyscale




Therefore, it would have been obvious to modify Vian, to include sensing one or more characteristics of the one or more components during an inspection with one or more sensors of a sensing sub-system that is one of on or within the inspection robot, providing inspection accuracy, safety and reliability in one unit. 

Neither Vian nor Tan disclose wherein the sensing comprises determining one or both of balance of the aircraft or alignment of a landing gear of the aircraft.
However, Grubb discloses a method for balancing an aircraft is disclosed. The aircraft includes a fuselage and a wing assembly mounted thereon for movement of the fuselage relative to the wing assembly in a longitudinal direction that is parallel to a longitudinal axis of the fuselage between a fuselage maximum forward position and a fuselage maximum aft position; longitudinal axis 20 passes through the fuselage 12 from the nose 14 to the tail 16, and a transverse axis 22 perpendicular to the longitudinal axis 20 extends from wing tip to wing tip. The aircraft 10 further includes a wing assembly 24 formed by a center wing 26 having a left wing 28 and a right wing 30 extending outward there from in the transverse direction, and a left boom 32 and a right boom 34 extending rearward and having a tail wing 36 mounted there between. The fuselage 12 may be mounted to the wing assembly 24 in a manner that allows the fuselage 12 to be moved forward and rearward parallel to the longitudinal axis 20. The position of the fuselage 12 may be used to balance the aircraft 10 and place the center of gravity of the aircraft 10 within the allowable range of distances from the center of lift created by the wing assembly 24 when a payload is added to or removed from the aircraft 10 that would shift the center of gravity to a position where the center of gravity of the aircraft 10 is too far forward of or too far aft of the center of lift [see at least p0005, p0024 and Fig 1].
	Therefore, it would have been obvious to modify Vian as modified, to include wherein the sensing comprises determining one or both of balance of the aircraft or alignment of a landing gear of the aircraft, providing stability, control, performance for safety and payload efficiencies. 
Allowable Subject Matter
Provided double patenting is overcome properly , Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Renee M. LaRose/
Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664